DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/EP2017/077441 filed 10/26/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 24 – 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims (and some dependent claims) recite performing the FD scheduling in parallel. It is unclear to the Examiner if this means that the actual process of allocating resources is done in parallel, or the RBs that 
4.	Claims 25 – 35, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 25 and 40 recite the limitation “substantially spatially orthogonal”. It is unclear what the bounds of this limitation are—it is unclear how orthogonal the beams have to be to meet the claim limitations. Therefore, claims 25 – 35 and 40 are rejected.
5.	Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 41 discloses “repeat the determining, the mapping, the selecting, the performing the time-scheduling and the performing the frequency-scheduling”. Only the selecting and performing steps are present in the parent claim; the other steps lack antecedent basis. The claim is therefore indefinite, and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claim(s) 24, 36 – 39, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt (WO 2016050305 A1).

Regarding claim 24, Reinhardt discloses subject matter relating to TDM/FDM amongst beams. Specifically, Reinhardt discloses a method for performing in an access node (eNB; see p. 25 lines 31 – 36) time- and frequency scheduling (time and frequency scheduling; see p. 13 line 5 – p. 14 line 11) for a cell comprising two or more subcells (multiple beams per cell (i.e. subcell beams); see p. 11 and e.g. Figs 2 and 10), the method comprising: 
selecting a set of one or more active beams for each of at least two subcells comprised in the two or more subcells from beams produced by an antenna array of the access node (each subsector (i.e. cell) has at least one beam; see p. 11 lines 1 – 7; antenna array; see p. 12 lines 24 – 29); 
performing time-scheduling for the cell in common (TD scheduling is done using legacy process (i.e. not per-beam, in common); see p. 14 lines 1 – 11 and Fig. 5); and 
performing frequency-scheduling separately and in parallel for each of the at least two subcells for transmission using a corresponding set of one or more active beams (FD scheduling is done on a per-beam basis (i.e. separately and in parallel); see p. 13 line 6 – p. 14 line 11 and Fig. 5)

Regarding claim 36, Reinhardt discloses the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the time-scheduling is performed by a time-domain scheduler and the frequency-scheduling is performed by two or more parallel frequency-domain schedulers (TD scheduling is performed in a single scheduler process and FD scheduling is performed by multiple schedulers, and in parallel; see p. 13 line 6 – p. 14 line 11 and Fig. 5 n.b. the number of parallel boxes (i.e. schedulers) for the FD scheduling and the single box for TD scheduling)

Regarding claim 37, Reinhardt discloses the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the number of the two or more parallel frequency-domain schedulers is equal to the number of the two or more subcells of the cell (per beam FD scheduling; see p. 13 line 6 – p. 14 line 11 and Fig. 5 n.b. 3 number of parallel boxes for the standard case of M=3 beams/cell)

Regarding claim 38, Reinhardt discloses the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the access node is configured for multiple-input and multiple-output, MIMO, operation and the antenna array is a MIMO antenna array (antenna array; see p. 12 lines 24 – MIMO; see p. 11 line 19; the Examiner notes that antenna arrays in MIMO devices are MIMO antenna arrays)

Regarding claim 39, Reinhardt discloses: an apparatus (eNB; see p. 23 lines 29 – 34) comprising: 
at least one processor (processor; see p. 24 lines 24 – 28), and 
at least one memory comprising a computer program code (memory with code; see p. 24 lines 24 – 28), wherein the at least one processor, the memory, and the computer program code are configured to 
select a set of one or more active beams for each of at least two subcells comprised in the two or more subcells from beams produced by an antenna array of the access node (each subsector (i.e. cell) has at least one beam; see p. 11 lines 1 – 7; antenna array; see p. 12 lines 24 – 29); 
perform time-scheduling for the cell in common (TD scheduling is done using legacy process (i.e. not per-beam, in common); see p. 14 lines 1 – 11 and Fig. 5); and 
performing frequency-scheduling separately and in parallel for each of the at least two subcells for transmission using a corresponding set of one or more active beams (FD scheduling is done on a per-beam basis (i.e. separately and in parallel); see p. 13 line 6 – p. 14 line 11 and Fig. 5)
Regarding claim 43, Reinhardt discloses: a non-transitory computer readable medium having stored thereon instructions that, when executed by a computing device (memory with code; see p. 24 lines 24 – 28), cause the computing device to perform at least the following: 
each subsector (i.e. cell) has at least one beam; see p. 11 lines 1 – 7; antenna array; see p. 12 lines 24 – 29);
performing time-scheduling for the cell in common (TD scheduling is done using legacy process (i.e. not per-beam, in common); see p. 14 lines 1 – 11 and Fig. 5); and 
performing frequency-scheduling separately and in parallel for each of the at least two subcells for transmission using a corresponding set of one or more active beams (FD scheduling is done on a per-beam basis (i.e. separately and in parallel); see p. 13 line 6 – p. 14 line 11 and Fig. 5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (WO 2016050305 A1) in view of Wu (US 20190124490 A1)
Regarding claim 42, Reinhardt discloses the subject matter of the parent claim(s), as noted above. Reinhardt further discloses:
wherein the at least one processor comprises a processor configured to perform time-scheduling and two or more processors configured to perform frequency-scheduling in parallel TD scheduling and FD scheduling in parallel; see p. 13 line 6 – p. 14 line 11 and Fig. 5; processor; see p. 24 lines 24 – 28))
Reinhardt does not explicitly disclose two or more processors in parallel for FD scheduling. 

Wu discloses subject matter relating to scheduling. Specifically, Wu discloses a scheduler and processors (see paragraphs [0033] and [0037] and Fig. 2 element 246) and that the particular hardware makeup of the system is fluid, and can be supplied by any reasonable hardware setup (see paragraphs [0107 – 0109]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Reinhardt with Wu by incorporating the idea of using two or more processors for FD scheduling in parallel. One of ordinary skill in the art would have found it obvious to do so, as it is well known to use multiple processors to split tasks in parallel, and would speed the process of scheduling up.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Foo - US 20160352012 A1 – Scheduling

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464